DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 06/06/2022.
	
Status of Rejections
The rejection of claim 6 over 35 USC 112(b) are withdrawn in view of applicant’s amendments. 
New grounds of rejection are necessitated for claim 5 in view of Applicant’s amendments.
All other previous rejections are maintained. 

Claim(s) 1-20 is/are pending for this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 5: There is no support in the original disclosure for a feature labeled tank or the outer shell extending into the tank. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore (US 6,217,727 B1) in view of Bejan et al (US 2006/0070883 A1). 

Claim 1: Moore discloses an apparatus for plating on a wafer, the apparatus comprising: 
a work piece holder configured to hold the wafer (see e.g. abstract of Moore), the work piece holder comprising 
a retractable electrode (see e.g. #20 on Fig 1 and 2 of Moore), 
wherein the retractable electrode comprises: 
an outer shell (see e.g. #12 on Fig 1 of Moore);
a first electrical contact comprising a first portion extending into the outer shell (see e.g. there is an electrical connector within  #36 connecting the electrode #20 to the power supply #32 on Fig 1 of Moore. There would be a first portion extending from the power supply #32 into #36) and a second portion extending out of the outer shell (see e.g. electrical connector within #36 extending to and contacting electrode #20 on Fig 1 of Moore); and 
first power supply source electrically connecting to the first electrical contact (see e.g. #32 on Fig 1 of Moore), 
wherein the first power supply source is configured to supply a first voltage (see e.g. col 2, lines 50-53 of Moore).

Moore does not explicitly teach that the retractable electrode comprises 
a seal ring encircling the second portion of the first electrical contact, 
wherein the seal ring is formed of a flexible material, and 
wherein the seal ring and the first electrical contact are configured to move relative to the outer shell.

As shown in Fig 1 of Moore, #36 extends from outside the bath to inside the bath to move the electrode. Bejan teaches a similar configuration for moving the chuck of the apparatus up and down (see e.g. Fig 4 of Bejan). Bejan also includes a bellows around the chuck #246 (equivalent to the #32 of Moore) seals the compartment and prevents any invasion of fluid from contacting the chuck or getting into the electrical components (see e.g. [0009] of Bejan). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Moore to include a seal ring encircling the second portion of the first electrical contact, wherein the seal ring is formed of a flexible material, as taught in Bejan to seal off compartment from invasive damage caused by the fluid. The seal ring and the first electrical contact are configured to move relative to the outer shell (see e.g. Fig 1 of Moore).

Claim 2: Moore in view of Bejan discloses 
a second electrical contact configured to be in contact with the wafer (see e.g. #30 on Fig 1 of Moore); and 
a second power supply source electrically connecting to the second electrical contact (see e.g. col 2, lines 50-58 of Moore), 
wherein the second power supply source is configured to supply a second voltage to the second electrical contact (see e.g. col 2, lines 50-58 of Moore), and 
the second voltage is different from the first voltage (+ vs – voltages).

Claim 4: Moore in view of Bejan discloses a lip seal having a ring shape, wherein the lip seal is configured to in contact with an edge ring portion of the wafer (see e.g. #22 on Fig 1 of Moore).

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore in view of Bejan as applied to claim 1 above, and in further view of Commander et al (US 2003/0168343 A1). 

Claim 5: Moore in view of Bejan does not explicitly teach a tank, wherein the outer shell is configured to extend into the tank. Commander teaches an electroplating apparatus comprising an outer shell (see e.g. #11 on Fig 9 of Commander) and a tank (see e.g. #27 on Fig 9 of Commander) holding the electrolyte, wherein the outer shell extends into the tank (via transfer lines, see e.g. #18a on Fig 9 of Commander). The tank allows the electroplating electrolyte to be recycled (see e.g. [0034] of Commander). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Moore to include the tank taught in Commander to recycle the electrolyte. 

Claim(s) 6, 8, 15, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore in view of Bejan as applied to claim 1 above, and in further view of Keigler (US 6,251,250 B1). 

Claim 6: Moore in view of Bejan does not explicitly teach 
a blade configured to be rotated along with the wafer, 
wherein the blade is a bottom portions of the work piece holder, and is coaxial with the wafer.

Keilger teaches a blade to be used with an electroplating apparatus (see e.g. abstract of Keigler) that allows for more control over electrolyte flow patterns (see e.g. col 5, lines 52-61 of Keigler) to produce pure and uniform layers (see e.g. col 6, lines 1-6 of Keigler). 

It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Moore to include the blade taught in Keigler to further control over electrolyte flow patterns to produce pure and uniform layers. The blade would be at a bottom portion of the work piece holder near the wafer to affect the flow onto said wafer. 

Claim 8: Moore in view of Bejan and Keigler discloses a conductor in the blade (see e.g. col 11, lines 4-18 of Keigler)

Moore in view of Bejan and Keigle does not explicitly teach wherein the conductor electrically connects to the first power supply source to the first electrical contact. However, the conductor would have to have an electrical connection in order to function. Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Moore in view of Bejan and Keigler to connect the conductor to the first power supply source to the first electrical contact as a  matter of design choice to deliver power to the blade. 

Claim 15: Moore an apparatus for plating on a wafer (see e.g. abstract of Moore), the apparatus comprising: 
a work piece holder configured to fix the wafer thereon (see e.g. abstract of Moore), the work piece holder comprising: 
a cylinder (see e.g. #36 on Fig 1 of Moore); 
an outer shell  (see e.g. #12 on Fig 1 of Moore) having a portion of the cylinder therein, wherein a length of a part of the cylinder out of the outer shell is adjustable (see e.g. #36 on Fig 1 and Fig 2 of Moore);; 
a conductive line comprising: 
a first portion penetrating through the shell (see e.g. there is an electrical connector within  #36 connecting the electrode #20 to the power supply #32 on Fig 1 of Moore. There would be a first portion extending from the power supply #32 into #36); 
a second portion in the outer shell (see e.g. electrical connector within #36 extending to and contacting electrode #20 on Fig 1 of Moore); and 
a voltage supply source connecting to the conductive line  (see e.g. col 2, lines 50-53 of Moore)..

Moore does not explicitly teach a seal ring.

As shown in Fig 1 of Moore, #36 extends from outside the bath to inside the bath to move the electrode. Bejan teaches a similar configuration for moving the chuck of the apparatus up and down (see e.g. Fig 4 of Bejan). Bejan also includes a bellows around the chuck #246 (equivalent to the #32 of Moore) seals the compartment and prevents any invasion of fluid from contacting the chuck or getting into the electrical components (see e.g. [0009] of Bejan). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Moore to include a seal ring encircling the second portion of the first electrical contact, wherein the seal ring is formed of a flexible material, as taught in Bejan to seal off compartment from invasive damage caused by the fluid. The seal ring and the first electrical contact are configured to move relative to the outer shell (see e.g. Fig 1 of Moore).

Moore does not explicitly teach a blade connected to the outer shell.

Keilger teaches a blade to be used with an electroplating apparatus (see e.g. abstract of Keigler) that allows for more control over electrolyte flow patterns (see e.g. col 5, lines 52-61 of Keigler) to produce pure and uniform layers (see e.g. col 6, lines 1-6 of Keigler). 

It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Moore to include the blade taught in Keigler to further control over electrolyte flow patterns to produce pure and uniform layers. The blade would be at a bottom portion of the work piece holder near the wafer to affect the flow onto said wafer. Keigler teaches a a third portion embedded in the blade (see e.g. col 11, lines 4-18 of Keigler).

Claim 19: Moore in view of Bejan and Keigler discloses the seal ring is formed of a flexible material configured to isolate the first portion of the conductive line from a plating solution outside of the seal ring (see e.g. [0009] of Bejan).

Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore in view of Bejan and Keigler as applied to clam 15 above, and in further view of Mayer et al (US 7,682,498 B1). 

Claim 16: Moore in view of Bejan and Keigler does not explicitly teach that the cylinder rotates. 

Mayer teaches the following on col 6, lines 58-64:
The work piece and/or the asymmetric anode are rotated such that the peripheral regions of the work piece are directly aligned with the anode for only limited times during each rotation. In this manner, current from the anode is distributed non-uniformly over the seed layer radius providing a time of exposure correction.

It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Moore in view of Bejan and Keigler so that cylinder rotates as taught in Mayer so that the peripheral regions of the work piece are directly aligned with the anode for only limited times during each rotation. In this manner, current from the anode is distributed non-uniformly over the seed layer radius providing a time of exposure correction.

Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore in view of Bejan and Keigler as applied to claim 15 above, and in further view of Jorne.

Claim 17: Moore in view of Bejan and Keigler does not explicitly teach that the blade is configured to rotate along with the outer shell.

Jorne teaches the following about rotating work piece holders in [0076]:
Rotation of the wafer is desirable to allow gas bubbles to be removed (i.e., allowing deposition to occur), as well as enhancing electrolyte transport to the wafer which, in turn, improves the uniformity of the electroplated layer. Further, the thickness profile of the electroplated layer can readily be adjusted by changing the rotational speed of the assembly.

It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Moore so that the work piece holder, a part of the outer shell, is rotatable as taught in Jorne because Jorne teaches that rotation removes gas bubbles, improves uniformity of the layer, and allows for thickness to be adjusted. 

Claim(s) 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore in view of Bejan and Keigler as applied to clam 15 above, and in further view of Jorne

Claim 20: Moore in view of Bejan and Keigler does not explicitly teach that the seal ring comprises rubber. Gutekunst teaches rubber is a suitable material for seal rings like that taught in Bejan (see e.g. abstract and [0028] of Gutekunst). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Moore in view Bejan and Keigler to use rubber for the seal ring because Gutekunst teaches this a suitable material and MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)’. 

Allowable Subject Matter
Claims 3, 7, 9-14, and 18 contain allowable subject matter. 

The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 3 with special attention given to the limitation claiming “wherein the first electrical contact is configured to be in physical contact with the wafer”. The closest prior art is Keigler. However, the first electrical contact of Keigler is for the electrode opposite the wafer and putting it in contact with the wafer would render the invention inoperable. 

Claim 7: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 7 with special attention given to the limitation claiming “a first wing having a first slant surface facing toward the wafer; and a second wing having a second slant surface facing away from the wafer”. The closest prior art is Keigler. However, Keigler does not disclose the blade has a first and second wings with slants facing either towards or away from the wafer and there is no teaching or motivation in the electroplating art that would make this obvious. 

Claim 9: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 9 with special attention given to the limitation claiming “a retractable electrode connecting to a center of the blade; and a conductive line comprising: a first portion embedded in the blade; and a second portion embedded in the retractable electrode”. The closest prior art is Moore and Keigler. Moore teaches a retractable electrode, as discussed above. Keigler teaches a blade, also discussed above. However, there is no teaching or motivation that would make embedding the retractable electrode into the blade obvious in view of either reference. 

Claim 18: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 18 with special attention given to the limitation claiming “the blade comprises a major slant surface neither perpendicular to nor parallel to the vertical surface”. The closest prior art is Keigler. However, Keigler does not disclose a major slant surface neither perpendicular to nor parallel to the vertical surface and there is no teaching or motivation in the electroplating art that would make this obvious. 

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. 

On page(s) 6-8, the Applicant argues that the chuck of Bejan is not analogous to control device of Moore and one of ordinary skill in the art would not be motivated to combine the two references. This is not considered persuasive. Bejan taught that the bellows seals the compartment and prevents any invasion of fluid from contacting the chuck or getting into the electrical components (see e.g. [0009] of Bejan). Protecting electrical components going in and out of the compartment would applicable to Moore, regardless of if the component is contacting the wafer or not. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795